DETAILED ACTION

Claims 1-15 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 6 and 11 have been amended to particularly recite a method and systems for determining a prioritized order in which to transmit content titles to a plurality of mobile edge caches based on evaluating data related to content usage across a plurality of the mobile edge caches. More particularly, the invention provides improved solutions to existing caching and CDN technologies to operate correctly even areas where there is not continuous high-speed connectivity, such as in airplanes, trains and many other mobile environments by implementing a schedule such that lower-priority content and higher-priority content is provided to the mobile edge caches based on current bandwidth conditions. This amendment emphasizes on a specific feature of the invention, namely monitoring connectivity on a particular route and scheduling distribution of content titles based on determined network conditions. Based on the above amendment, and further search conducted subsequent to the Applicant’s response, the claims are deemed in condition for allowance. The prior art of record does not teach nor suggest all the features of claims 1-15 as persuasively argued by the Applicant. Though the prior art listed below relate to similar concepts as the present invention, neither of the prior arts teaches nor discloses all the features recited in the instant claims.
Prior art relevant to Applicant’s invention includes: 
Bari (US 20120320824) teaches a cache server disposed in a motor vehicle receives and caches content from a content distribution network when a load of a cellular link to the content distribution network is low. The cache server determines that the motor vehicle is turned off, broadcasts a wireless signal as part of a wireless network when the motor vehicle is turned off, and provides a device access to the content cached in the cache server via the wireless network.

Bourlas (US 20160249182) teaches a fixed content server storing electronic content for delivery to a nomadic server on a vehicle. A schedule for arrival and departure of the vehicle transporting the nomadic server at a destination location is obtained, and a destination content server is identified. An electronic package is generated to contain an identifier for the vehicle and an identifier for the destination content server. Delivery of the electronic package to the destination content server at the destination location is initiated based on the schedule for arrival of the vehicle transporting the nomadic server to the destination location so delivery of the electronic package is initiated while the vehicle is traveling to the destination location. A time is determined to upload the electronic package from the destination content server to the nomadic server of the vehicle. Quality of service that a network uses to deliver the electronic package is provisioned based thereon.

Liu (10,484,308) teaches a system that provides for obtaining network parameter data from an eNodeB and a content delivery network server of a wireless network, determining a predicted network condition for a group of end user devices to receive an over-the-top video service in a coverage area of the eNodeB according to the network parameter data, and providing access to prediction information representative of the predicted network condition. The providing the access to the prediction information representative of the predicted network condition enables a video client of an end user device in the coverage area to provide a request for a video chunk 

Westphal (US 20160142510) teaches an apparatus configured to perform a method for adaptive video streaming. The method includes determining a link quality or throughput in at least one of: a first link from a server to an intermediate node or a second link from the intermediate node to a client device. The method also includes, based on the determined link quality or throughput, estimating a link quality in a future time period for at least one of: the first link or the second link. The method further includes determining a schedule for downloading video segments from the server to a cache associated with the intermediate node, the schedule determined based on the estimated link quality in the future time period. In addition, the method includes downloading video segments according to the schedule from the server to the cache during the future time period.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571) 270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JAMES E SPRINGER/Primary Examiner, Art Unit 2454